Title: To George Washington from James Ross, 8 June 1795
From: Ross, James
To: Washington, George


          
            Sir
            Philadelphia 8th June 1795.
          
          Colo. Shreve has not been able to make the payment which he promised for your lands in Fayette County on the first of this month, he seems anxious to fulfil his engagements & has stated his prospects of doing so in the enclosed letter. As the money was not paid I have brought down the papers which you gave me & hold them ready for any further Order or arrangement which you may think proper to make in this business. Colo. Shreve mentioned that he might possibly have it in his power to forward the first payment to me during the present Session of the Senate. But there is little probability of his being able to raise so large a sum in so short a period. Should it come to hand I shall give you immediate notice. I have the honour to be with the highest respect Sir your most Obedient humbler Servant
          
            James Ross
          
        